Citation Nr: 1452110	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-22 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a throat disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right-sided facial disability.

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for a bilateral leg disability, to include a neurologic disability of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.

These matters initially came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for degenerative disc disease and osteoarthritis of the spine as new and material evidence had not been submitted and denied entitlement to service connection for a bilateral hip disability, leg problems, neuropathy of the right leg and foot, a right-sided facial disability, and throat problems.  The RO in Chicago, Illinois currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at a September 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

In September 2013, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2014).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

In November 2013, the Board granted the petition to reopen the claim of service connection for a back disability and remanded the underlying claim as well as the other claims on appeal for further development.
In August 2014, the Board again remanded these matters for further development.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a throat disability, a right-sided facial disability, a bilateral leg disability (to include a neurologic disability of the right lower extremity), and a bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Back disability did not have its clinical onset in service and is not otherwise related to active duty; arthritis of the spine was not exhibited within the first post service year.  


CONCLUSION OF LAW

Back disability was not incurred or aggravated in service, and arthritis of the spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in January 2007, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a back disability on both a direct and secondary basis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the January 2007 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's September 2013 hearing, the undersigned identified the issues on appeal at that time (including whether new and material evidence had been submitted to reopen the claim of service connection for a back disability), notified the Veteran of the evidence necessary to substantiate his underlying service connection claim, and asked him about the symptoms and history of his claimed disability.  Also, the Veteran provided testimony as the symptoms and history of his claimed disability and the treatment received for the disability.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained some of the Veteran's service treatment and personnel records, some of the identified relevant post-service private medical records, and all of the identified relevant post-service VA treatment records.  In addition, the Veteran was afforded a VA examination to assess the nature and etiology of his claimed back disability and an opinion as to the etiology of this disability was obtained.

In its November 2013 and August 2014 remands, the Board instructed the AOJ to, among other things: attempt to obtain all available service treatment records, including any records pertaining to treatment following a motor vehicle accident in approximately February 1957 (including by way of contacting the National Personnel Records Center (NPRC); the Illinois National Guard; the Naval Hospital in Quantico, Virginia (Quantico); the hospital at Fort Belvoir (Fort Belvoir), and the hospital at Fort Leonard Wood (Fort Leonard Wood)); issue a formal finding of unavailability if any service treatment records were missing or otherwise unavailable; attempt to obtain any available Social Security Administration (SSA) disability records; ask the Veteran to complete an authorization so as to allow VA to obtain relevant treatment records from Med Plus Neck and Back Pain Center in Rockford, Illinois (Med Plus); and afford the Veteran a VA examination to obtain an opinion as to the etiology of his claimed back disability.

The AOJ contacted the NPRC, the Illinois National Guard, Quantico, Fort Belvoir, and Fort Leonard Wood and requested all available service treatment and personnel records on various dates in December 2013 and January and May 2014.  The Illinois National Guard responded with information concerning the Veteran's dates of service, but indicated that the Records Management Center in St. Louis, Missouri was to be contacted for any treatment records.  Fort Belvoir similarly responded that any records had been sent to the NPRC.  Information was received from Quantico and Fort Leonard Wood that no records pertaining to the Veteran were found at those facilities.  Moreover, the NPRC responded that all available records had already been furnished to the Records Management Center for upload to VBMS.

In a September 2014 letter, the Veteran was notified of the unavailability of additional service records and of the efforts that had been taken to obtain such records, he was asked to submit any such records in his possession, and he was notified that his claims could be decided within 10 days if no further evidence was received.  He did not specifically respond to the September 2014 letter.  Thus, the AOJ determined that any further efforts to obtain additional service records would be futile.  38 C.F.R. § 3.159(c)(1).

Destruction of service records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Where service records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The service department has not suggested alternate sources of records. As explained above, however, VA did ask the Veteran for copies of any records in his possession and he has not indicated that he has any service records in his possession.  Therefore, VA has no further duty to assist in obtaining any additional service records.

The AOJ contacted the SSA in December 2013 and requested all available records pertaining to any SSA claim submitted by the Veteran.  The SSA responded that no records could be sent and that further efforts to obtain any such records would be futile because the Veteran's medical records had been destroyed.  Therefore, the AOJ determined that any further efforts to obtain SSA disability records would be futile and VA has no further duty to assist in obtaining any available SSA disability records.  38 C.F.R. § 3.159(c)(1).

In January 2014, the AOJ sent the Veteran a letter and asked him to complete the appropriate release form so as to allow VA to obtain all available relevant treatment records from Med Plus Neck and Back Pain Center.  A copy of the release form (VA Form 21-4142) was included with the letter.  The Veteran did not subsequently submit any completed release form to allow VA to obtain additional private treatment records.

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit the appropriate release form so as to allow VA to obtain relevant private treatment records from Med Plus, VA has no further duty to attempt to obtain any additional private treatment records.

Moreover, a VA examination was conducted in April 2014 to assess the nature and etiology of the Veteran's claimed back disability and an opinion was obtained as to the etiology of the disability.   This examination was thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.

Therefore, with regard to the claim decided herein, the AOJ substantially complied with all of the Board's pertinent November 2013 and August 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records or conducted additional examinations with respect to the claim of service connection for a back disability.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, medical records reveal that the Veteran has been diagnosed as having various back disabilities.  For example, an April 2014 VA examination report includes diagnoses of degenerative arthritis of the spine, intervertebral disc syndrome, degenerative disc disease of the thoracolumbar spine, degenerative joint disease of the thoracolumbar spine, a healing T-9 and T-10 compression fracture, and degenerative scoliosis of the thoracolumbar spine.  Thus, a current back disability has been demonstrated.

The Veteran claims that he began to experience back problems in service following a motor vehicle accident in service in February 1957 and that he has experienced a continuity of back symptomatology in the years since service.  In the alternative, he has contended that his current back disability is related to exposure to ionizing radiation in service.

Service connection for disabilities claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the disability at issue is a radiogenic disease.

Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  See also 38 U.S.C.A. § 1113(b) (nothing in 38 U.S.C.A. § 1112 prevents the grant of service connection on a direct incurrence basis).

As for presumptive service connection under 38 C.F.R. § 3.309(d), the following diseases are presumptively service-connected for radiation-exposed veterans: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

The term "radiation-exposed veteran" means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a radiation- risk activity.  38 C.F.R. § 3.309(d)(3)(i).

The term "radiation-risk activity" means, in pertinent part, onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d)(3)(ii)(A).  The term "onsite participation" means: (a) during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test; (b) during the six month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test; (c) service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951 through July 1, 1952, August 7, 1956 through August 7, 1957 or November 1, 1958 through April 30, 1959; or (d) assignment to official military duties at Naval Shipyards involving the decontamination of ships that participated in Operation Crossroads.  38 C.F.R. § 3.309(d)(3)(iv).

Service personnel records confirm that the Veteran was involved in Operation PLUMBOB in 1957 and that he received a total of 0.002 rem of radiation as a result of that involvement.  Although he engaged in onsite participation in a test involving the atmospheric detonation of a nuclear device and is therefore a radiation-exposed Veteran, his currently diagnosed back disabilities are not included on the list of conditions for which service connection can be presumed on the basis of exposure to ionizing radiation.  Thus, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.309(d).  See 38 C.F.R. § 3.309(d).
   
In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309 and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a).

The term "radiogenic disease" means a disease that may be induced by ionizing radiation and includes the following: all forms of leukemia (except chronic lymphatic (lymphocytic) leukemia), thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).

When it is determined that a veteran was exposed to ionizing radiation as a result of onsite participation in the atmospheric testing of nuclear weapons, the veteran subsequently developed a radiogenic disease, and such disease first became manifest within the period specified before its adjudication, the claim will be referred to the Under Secretary for further consideration in accordance with paragraph (c) of this section.  38 C.F.R. § 3.311(b).

If after review the Under Secretary is convinced that sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from exposure to radiation in service, the Under Secretary shall so inform the RO of jurisdiction in writing.  The Under Secretary shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in this section.  If the Under Secretary determines that there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service, the Under Secretary shall so inform the RO office of jurisdiction in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c).

The Veteran's current back disabilities are not included among the list of radiogenic diseases under 38 C.F.R. § 3.311 (b)(2).  Hence, the procedural advantages and development of 38 C.F.R. § 3.311 do not apply in this case.

The remaining question is whether service connection for the Veteran's current back disability can be established on a direct basis.  See Combee, 34 F.3d at 1043-44; 38 U.S.C.A. § 1113(b).  In this regard, the Veteran is competent to report back problems in service as well as a continuity of symptomatology in the years since service.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.

Although the majority of the Veteran's service treatment records are unavailable, a November 1957 service treatment record confirms that he was involved in a motor vehicle accident in February 1957.  He reportedly was knocked unconscious for a few minutes as a result of the accident.  He was also involved in a motor vehicle accident "several years" earlier, which resulted in a laceration to his forehead without loss of consciousness.  However, there is no evidence of any complaints of or treatment for back problems in the Veteran's available service treatment records.  

If a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded. 38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  In the present case, however, there is no evidence showing any diagnosed back arthritis in service and the Veteran has not contended that such arthritis existed in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's current back disability did not manifest until years after service.  The earliest post-service clinical evidence of a possible back disability is a treatment record dated in 1966 which indicates that the Veteran experienced right-sided pain which radiated to the mid back.  There is no clinical evidence of any earlier back problems following service.  The Board acknowledges that there is lay evidence of earlier back problems following service in that the Veteran has reported a continuity of back symptomatology in the years since service.  As explained below, however, the Board finds that the Veteran's reports concerning the history of his back disability (including reports of a continuity of back symptomatology in the years since service) are not credible.

The absence of any objective clinical evidence of back symptoms for nearly a decade after the Veteran's separation from service in May 1958 weighs against a finding that his current back disability was present in service or in the year or years immediately after service.

The Veteran has provided varying statements as to the history of his back symptoms.  For example, he has claimed on several occasions that back pain began following his in-service motor vehicle accident in February 1957 and that back problems have continued in the years since that time.  However, in a letter to President Jimmy Carter which was received by the AOJ in 1977, the Veteran reported that he "started having" severe back pain in January 1977.  Also, he reported during a May 1980 VA examination (see VA consultation report dated on May 21, 1980) that he was discharged from service and that "possibly 2 years later . . . he had long episodes of back trouble and was treated by chiropractors."

In light of the absence of any objective evidence of complaints of or treatment for back problems in the Veteran's available service treatment records, the absence of any clinical evidence of back symptoms for many years following service, and the Veteran's inconsistent statements concerning the history of his back symptoms, the Board concludes that his reports concerning the history of his claimed back disability, including any reports of a continuity of symptomatology in the years since service, are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

The only medical opinion of record indicates that the Veteran's current back disability is not related to service.  The orthopedic resident who conducted the April 2014 VA examination opined that it was not likely ("less likely than not") that any of the Veteran's current back disabilities were caused by or related to his in-service motor vehicle accident, ionizing radiation exposure, or any in-service event.  Also, the disabilities did not likely have their onset in service or immediately after service.  The examiner reasoned that the diagnosed compression fracture was much more likely related to osteopenia, trauma, and age, and not the Veteran's in-service duties or injuries.  His scoliosis appeared degenerative in nature and had only appeared in the recent past.  This did not favor an acute etiology, but more likely a gradual degenerative process related to wear and tear, the Veteran's biomechanics and posture, and his own genetic predispositions.  Also, ionizing radiation exposure does not cause degenerative disc disease, degenerative joint disease, compression fractures, or scoliosis.

The April 2014 opinion does not explicitly acknowledge or discuss the Veteran's reports of a continuity of symptomatology in the years since service.  However, as explained above, any reports of a continuity of back symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

The April 2014 opinion was otherwise based upon an examination of the Veteran and a review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's testimony that his back disability is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2014 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

There is no other evidence of a relationship between the Veteran's current back disability and service, and neither he nor his representative have alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current back disability is related to service, manifested in service, or manifested within a year after his May 1958 separation from service. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this case, and the claim of service connection for a back disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a back disability is denied.



REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

In this case, VA treatment records include diagnoses of mild distal esophageal erosion, a wide open Schatzki ring just above the gastroesophageal junction, sensory neuropathy and right-sided weakness as well as reports of a right hemifacial spasm and hip pain.  Thus, there is competent evidence suggesting current throat, right-sided facial, bilateral hip, and bilateral leg (to include a neurologic disability of the lower extremities) disabilities.  The Veteran has contended that his claimed disabilities are all related to, among other things, a motor vehicle accident in service in February 1957 during which he sustained a head injury.  Available service treatment records confirm that that he was involved in a motor vehicle accident in February 1957 and that he was knocked unconscious for a few minutes as a result of the accident.  He was also involved in a motor vehicle accident "several years" earlier, which resulted in a laceration to his forehead without loss of consciousness.  Moreover, there is evidence that he was involved in a motor vehicle accident following service in June 1976.

A February 2008 examination report from M. J. Ironside, M.D. includes a report from the Veteran of neurologic difficulties (including weakness and difficulties with balance and gait) related to previous head traumas sustained in multiple automobile accidents.  Dr. Ironside diagnosed the Veteran as having right-sided weakness and chronic weakness "secondary to previous head traumas."  

Also, the Veteran's representative reported in an October 2014 statement that the Veteran has experienced a continuity of throat (identified as poliomyelitis), right-sided facial, bilateral hip, and bilateral leg symptomatology in the years since service.  However, there is some evidence to the contrary with respect to the claimed right-sided facial disability.  For example, there is no evidence of any facial problems in the Veteran's available service treatment records, the first post-service clinical evidence of such problems is not for many years after service, and the Veteran has provided inconsistent statements concerning the history of his facial symptoms.

Nevertheless, there is competent evidence of current throat, right-sided facial, bilateral hip, and bilateral leg disabilities and an in-service motor vehicle accident which resulted in unconsciousness.  There is now competent evidence of a continuity of symptomatology in the years since service, suggesting that the claimed disabilities may be related to service (in light of the Veteran's representative's October 2014 statement).  Also, there is medical evidence that some of the Veteran's symptoms may be related to a head injury in service.  Therefore, VA's duty to obtain examinations as to the nature and etiology of any current throat disability, right-sided facial disability, bilateral hip disability, and bilateral leg disability, is triggered.  Such examinations are needed to determine whether the Veteran has a current right-sided facial disability and a current bilateral hip disability and to obtain medical opinions as to the etiology of any such disabilities and his claimed throat disability and bilateral leg disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current throat disability.  All indicated tests and studies shall be conducted.  

All relevant evidence contained in VBMS and the Virtual VA system, including a copy of this remand, must be sent to the examiner for review.

For any current throat disability identified (i.e. any throat disability diagnosed since August 2007), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current disability had its clinical onset in service, is related to the Veteran's motor vehicle accident in service which resulted in unconsciousness, or is otherwise the result of a disease or injury in service.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any throat disabilities diagnosed since August 2007, the Veteran's motor vehicle accident and resulting unconsciousness in service in February 1957, a motor vehicle accident "several years" prior to service that resulted in a laceration to his forehead, a motor vehicle accident following service in June 1976 after which he complained of back pain, and the reports of a continuity of symptomatology in the years since service.

The absence of evidence of treatment for throat problems in the Veteran's service treatment records or for years after service cannot, standing alone, serve as the basis for a negative opinion.  

The examiner must provide reasons for each opinion given.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right-sided facial disability.  All indicated tests and studies shall be conducted.  

All relevant evidence contained in VBMS and the Virtual VA system, including a copy of this remand, must be sent to the examiner for review.

For any current right-sided facial disability identified (i.e. any right-sided facial disability diagnosed since August 2007), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current disability had its clinical onset in service, had its clinical onset in the year immediately following service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's motor vehicle accident in service which resulted in unconsciousness, or is otherwise the result of a disease or injury in service.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any right-sided facial disabilities diagnosed since August 2007, the Veteran's motor vehicle accident and resulting unconsciousness in service in February 1957, a motor vehicle accident "several years" prior to service that resulted in a laceration to his forehead, a motor vehicle accident following service in June 1976 after which he complained of back pain, and the reports of a continuity of symptomatology in the years since service.

The absence of evidence of treatment for facial problems in the Veteran's service treatment records or for years after service cannot, standing alone, serve as the basis for a negative opinion.  However, the examiner must also consider the inconsistent information concerning a continuity of right-sided facial symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hip disability.  All indicated tests and studies shall be conducted.  

All relevant evidence contained in VBMS and the Virtual VA system, including a copy of this remand, must be sent to the examiner for review.

For any current hip disability identified (i.e. any hip disability diagnosed since August 2007), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current disability had its clinical onset in service, had its clinical onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's motor vehicle accident in service which resulted in unconsciousness, or is otherwise the result of a disease or injury in service.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any hip disabilities diagnosed since August 2007, the Veteran's motor vehicle accident and resulting unconsciousness in service in February 1957, a motor vehicle accident "several years" prior to service that resulted in a laceration to his forehead, a motor vehicle accident following service in June 1976 after which he complained of back pain, and the reports of a continuity of symptomatology in the years since service.

The absence of evidence of treatment for hip problems in the Veteran's service treatment records or for years after service cannot, standing alone, serve as the basis for a negative opinion.  

The examiner must provide reasons for each opinion given.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current leg disability (to include any neurologic disability of the lower extremities).  All indicated tests and studies shall be conducted.  

All relevant evidence contained in VBMS and the Virtual VA system, including a copy of this remand, must be sent to the examiner for review.

For any current leg disability identified (i.e. any leg disability (including any neurologic disability of the lower extremities) diagnosed since August 2007), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current disability had its clinical onset in service, had its clinical onset in the year immediately following service (in the case of any currently diagnosed organic disease of the nervous system or arthritis), is related to the Veteran's motor vehicle accident in service which resulted in unconsciousness, or is otherwise the result of a disease or injury in service.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any leg disabilities (including any neurologic disability of the lower extremities) diagnosed since August 2007, the Veteran's motor vehicle accident and resulting unconsciousness in service in February 1957, a motor vehicle accident "several years" prior to service that resulted in a laceration to his forehead, a motor vehicle accident following service in June 1976 after which he complained of back pain, and the reports of a continuity of symptomatology in the years since service.

The absence of evidence of treatment for leg problems in the Veteran's service treatment records or for years after service cannot, standing alone, serve as the basis for a negative opinion.  

The examiner must provide reasons for each opinion given.

5.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


